Citation Nr: 1745887	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of prostate cancer, evaluated as 20 percent disabling for the period from December 1, 2009 to March 25, 2013, and as 40 percent disabling from March 26, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from October 1962 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The matter was previously before the Board in June 2016, at which time it was remanded for additional development.  It has been returned to the Board for appellate review.

The Veteran was subsequently assigned a 40 percent rating from March 26, 2013, with a 20 percent rating prior to that date.  Because this action does not constitute a full grant of the benefits sought, the matter remains on appeal.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. Prior to March 26, 2013, the Veteran's prostate cancer residuals have been manifested by daytime voiding no more frequent than every one to two hours, and awakening to void no more than three to four times per night; and have not required the wearing of absorbent materials which must be changed at least twice per day.

2. From March 26, 2013, the Veteran's prostate cancer residuals have not required the use of an appliance or absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1. Prior to March 26, 2013, the criteria for an evaluation in excess of 20 percent for residuals of prostate cancer have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2. From March 26, 2013, the criteria for an evaluation in excess of 40 percent for residuals of prostate cancer have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent letters to the Veteran which set out the type of evidence needed to substantiate the claim, and there has been no allegation of notice error in this case.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone two VA examinations in connection with this appeal, in December 2011 and July 2016.  The Board finds the examinations adequate, because they include a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to an increased rating in excess of 20 percent for prostate cancer residuals prior to March 26, 2013

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran is seeking a rating in excess of 20 percent for the period from December 1, 2009 to March 26, 2013.  The Veteran was diagnosed with prostate cancer in October 2007, and underwent surgery to treat the malignancy in January 2008.  The cancer has been in remission since that time, with no evidence of recurrence.  Regulations provide that in such instances, the disorder is rated on its residuals.  See 38 C.F.R. § 4.115b, DC 7528.

DC 7528 provides that an initial 100 percent rating shall be assigned for six months following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures.  This temporary rating has been assigned for the relevant period in this case.  Following this six month period, if there has been no local recurrence or metastasis, residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

In this case, the predominant symptoms are most similar to those captured in the criteria for voiding dysfunction.  See  38 C.F.R. § 4.20, authorizing the rating of a condition according to the requirements of an analogous condition.  Records associated with the Veteran's July 2016 VA examination confirm the absence of any renal dysfunction.  However, the record consistently reflects voiding dysfunction during the periods at issue.

Section 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  For continual urine leakage, a 20 percent rating is assigned for voiding dysfunction with continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is assigned for urine leakage, urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a. 

For a rating based on urinary frequency, a 10 percent evaluation is assigned for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent disability evaluation is assigned where there is daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

For a rating based on obstructed voiding, a 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  In this case, the record does not suggest the Veteran has experienced obstructed voiding; as such, these criteria will not be discussed further.

Turning to the relevant evidence, VA treatment records throughout early 2011 confirm the Veteran's prostate cancer was in remission, with residual urinary symptoms for which the Veteran "was [initially] wearing [absorbent] pads."  However, treating providers note that the Veteran reported the pads "bothered him," adding "his dribbling wasn't that bad so he quit wearing them."  

The Veteran was afforded a VA examination in December 2011 to explore the nature and severity of his prostate cancer residuals.  The examiner confirmed the presence of voiding dysfunction and urine leakage, but noted the Veteran had stopped using absorbent pads, choosing instead to void frequently "to avoid getting into a situation where he has urinary urgency and then leaking."  The examiner assessed the Veteran's daytime voiding frequency as occurring every one to two hours, with three to four nighttime awakenings to void.

The Veteran's treatment records for this period do not contradict the findings of the December 2011 VA examiner.  The Veteran consistently reported that he did not require the regular use of absorbent pads during this period, and his urinary frequency was not noted to be greater than every 1 to 2 hours.

After a review of all the evidence, the Board finds that the Veteran's service-connected residuals of prostate cancer most closely approximates the criteria for the currently assigned 20 percent disability evaluation.  The Board finds that the Veteran's residual symptoms have been relatively consistent, and that the 20 percent evaluation takes into account the Veteran's voiding dysfunction, manifested by urinary frequency, for the entire rating period.  Throughout the rating period, the Veteran's service-connected residuals of prostate cancer have been characterized by urinary frequency requiring daytime voiding no more frequent than every one to two hours, with nocturia of at most three to four times per night.  Moreover, the Veteran has not required the wearing of absorbent materials which must be changed two to four times per day.

As such, the Board finds that a 20 percent disability rating adequately compensates him for his residuals of prostate cancer for this period.

Entitlement to an increased rating in excess of 40 percent for prostate cancer residuals from March 26, 2013

The Veteran submitted a statement in support of the instant appeal in May 2013.  That statements reads, in part, "[a]s of March 2013 I am wearing incontinence pads at night and during the day due to my residuals of prostate cancer."  Due in large measure to this statement, the RO increased the Veteran's disability rating to 40 percent from March 26, 2013.  

However, VA treatment notes from only three months later, in June 2013, show the Veteran reported discontinuing the use of pads due to "chaffing."  The Veteran has consistently declined to use absorbent pads since that time.  For instance, October 2015 VA treatment notes reflect that despite ongoing urinary urgency, the Veteran was "not interested in [absorbent pads]."  

A second VA examination was conducted in July 2016.  That examiner confirmed the Veteran had tried absorbent inserts and pads, but felt uncomfortable wearing them, and so discontinued their use, choosing instead to void frequently and change underwear when needed, generally once or twice per day.  The Veteran claimed daytime urinary urgency requiring voiding every two to three hours.  

As noted above, the Veteran is currently in receipt of a 40 percent rating for this disability.  Assignment of a 60 percent rating, the highest available for voiding dysfunction, requires a showing that the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  There is simply no showing of this level of symptomatology in the record, nor has the Veteran ever claimed this degree of disability.  Accordingly, the Board finds that the currently assessed 40 percent disability rating compensates the Veteran for his residuals of prostate cancer for this period.


ORDER

For the period prior to March 26, 2013, entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer is denied.

For the period from March 26, 2013, entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


